SEABURY, J.
(dissenting). The plaintiff alleges that the firm oi Kooperstein & Schwartz agreed to employ him as a designer for the term of one year, and that he employed the defendants, who are lawyers, to draw a contract expressing such' an agreement. He also alleges that the defendants drew a paper purporting to be such a contract, which, in fact, prescribed no definite term of hiring, that his employer discharged him before the expiration of a year, and that he recovered judgment against his employer for the breach of said contract, and that said judgment was set aside by the appellate tribunal on the ground that the contract did not specify a definite term of eim ployment. The plaintiff therefore demands judgment against the defendants for the amount of the judgment which he recovered against Kooperstein & Schwartz, and which the Appellate Court reversed for the reasons stated. These facts having been proved in the court below, the trial justice dismissed the complaint. From, the judgment entered upon such dismissal, the plaintiff now appeals to this court.
*1088The reason assigned by the trial justice for dismissing the complaint was that in his opinion the contract stated a definite term of employment. So far as the court below is concerned, that question has been determined to the contrary (Stein v. Kooperstein & Schwartz, 52 Misc. Rep. 481, 102 N. Y. Supp. 578), and that decision is binding upon the lower court, although its individual opinion as to the question involved may be different. The defendants, as attorneys, were not insurers of the correctness of the work which they undertook to perform for the plaintiff. The duty of the attorneys" was to bring to the conduct of their client’s business “the ordinary legal knowledge and skill common to members of the legal profession.” 4 Cyc. 956. In order to recover in this action, it was necessary for the plaintiff to prove that the defendants had not brought to the conduct of the business with which he intrusted them the ordinary legal knowledge and skill common to the members of the- legal profession. This the plaintiff did not prove merely by offering the contract in- evidence and the decision of the court reversing a judgment upon it. It cannot be said that the question involved in the contract was entirely free from doubt, and the fact that two trial justices took the same view of the contract as the defendants is itself evidence of the fact that the defendants should not be held liable for the breach of this contract of employment as attorneys. In the absence of any evidence to show that the defendants' had omitted to exercise the ordinary skill, prudence, and knowledge common among members of their profession, the complaint should have been dismissed. Although the court assigned an erroneous reason for dismissing the complaint, the complaint was properly dismissed.
The judgment appealed from should therefore be affirmed.